                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


MONTEREY RESEARCH, LLC,                  C.A. No. 19-2083-NIQA-LAS
           Plaintiff,
      v.
QUALCOMM INCORPORATED, et al.,
           Defendants.

MONTEREY RESEARCH, LLC,                  C.A. No. 19-2090-NIQA-LAS
           Plaintiff,
      v.
NANYA TECHNOLOGY CORPORATION, et
al.,
           Defendants.

MONTEREY RESEARCH, LLC,                  C.A. No. 19-2149-NIQA-LAS
           Plaintiff,
      v.
ADVANCED MICRO DEVICES, INC.
           Defendant.

MONTEREY RESEARCH, LLC,                  C.A. No. 20-0089-NIQA-LAS
           Plaintiff,
      v.
STMICROELECTRONICS N.V. and
STMICROELECTRONICS, INC.,
           Defendants.

MONTEREY RESEARCH, LLC,                  C.A. No. 20-0158-NIQA-LAS
           Plaintiff,
      v.
MARVELL TECHNOLOGY GROUP LTD.,
MARVELL INTERNATIONAL LTD.,
MARVELL ASIA PTE LTD. AND MARVELL
SEMICONDUCTOR, INC.,
           Defendants.
              NOTICE OF SUBPOENA TO IPVALUE MANAGEMENT INC.

       TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that pursuant to Rule 45 of the Federal Rule of Civil

Procedure, Defendants Qualcomm Incorporated, Qualcomm Technologies, Inc. and Qualcomm

CDMA Technologies Asia Pacific Pte Ltd. (collectively, “Qualcomm”); Nanya Technology

Corporation, Nanya Technology Corporation, U.S.A., and Nanya Technology Corporation

Delaware     (collectively,   “Nanya”);     Advanced       Micro    Devices,     Inc.   (“AMD”);

STMicroelectronics, Inc.; Marvell Technology Group Ltd., Marvell International Ltd., Marvell

Semiconductor, Inc., and Marvell Asia Pte Ltd. (collectively, “Marvell”) (Qualcomm, Nanya,

AMD, STMicroelectronics, Inc.,1 and Marvell collectively referred to as “Defendants”) will

serve the attached subpoena (Exhibit 1) on IPValue Management Inc. (“IPValue”), c/o Intertrust

Corporate Services Delaware Ltd., 200 Bellevue Parkway, Suite 210, Wilmington, DE 19809.

       In accordance with Rule 45 of the Federal Rules of Civil Procedure, Defendants demand,

by subpoena, the production of documents and things from IPValue. The requested documents

and things are to be produced at the offices of O’Melveny & Myers LLP, 400 South Hope Street,

18th Floor, Los Angeles, CA 90071 on February 1, 2021, or on any such other date and place as

mutually agreed upon. Any production will be protected pursuant to the District of Delaware

Local Rule 26.2 until such time as a Protective Order is entered in these actions.




1
 STMicroelectronics, Inc. joins in propounding this Notice of Subpoena Duces Tecum solely on
behalf of itself and not on behalf of Defendant STMicroelectronics N.V (“STNV”). STNV has
moved to dismiss the complaint against it for lack of personal jurisdiction pursuant to Federal
Rule of Civil Procedure 12(b)(2), (C.A. No. 20-0089-NIQA-LAS (D.I. 25)), and accordingly,
STNV objects to participating in any aspect of this litigation, including discovery.

                                                 2
                                      SHAW KELLER LLP
OF COUNSEL:
                                      /s/ Karen E. Keller
David Nelson                          Karen E. Keller (No. 4489)
Stephen Swedlow                       Jeff Castellano (No. 4837)
Nathan Hamstra                        Nathan R. Hoeschen (No. 6232)
David R. Schwartz                     I.M. Pei Building
QUINN EMANUEL URQUHART &              1105 North Market Street, 12th Floor
SULLIVAN, LLP                         Wilmington, DE 19801
191 N. Wacker Drive, Suite 2700       (302) 298-0700
Chicago, IL 60606                     kkeller@shawkeller.com
(312) 705-7400                        jcastellano@shawkeller.com
                                      nhoeschen@shawkeller.com

                                      Attorneys for Qualcomm Incorporated,
                                      Qualcomm Technologies, Inc. and Qualcomm
                                      CDMA Technologies Asia Pacific Pte Ltd.


                                      YOUNG CONAWAY STARGATT &
OF COUNSEL:                           TAYLOR LLP

Peter J. Wied                         /s/ Karen L. Pascale
Vincent K. Yip                        Karen L. Pascale (#2903)
Ryan C. C. Duckett                    Robert M. Vrana (# 5666)
NIXON PEABODY LLP                     Rodney Square
300 S. Grand Avenue, Suite 4100       1000 North King Street
Los Angeles, CA 90071-3151            Wilmington, Delaware 19801
Telephone: (213) 629-6000             (302) 571-6600
                                      kpascale@ycst.com
                                      rvrana@ycst.com

                                      Attorneys for Defendants, Nanya Technology
                                      Corporation, Nanya Technology Corporation,
                                      U.S.A., and Nanya Technology Corporation
                                      Delaware


OF COUNSEL:                           RICHARDS, LAYTON & FINGER, P.A.

Mark Samuels                          /s/ Frederick L. Cottrell, III
Ryan K. Yagura                        Frederick L. Cottrell, III (#2555)
Nicholas J. Whilt                     Alexandra M. Ewing (#6407)
Xin-Yi Zhou                           One Rodney Square
O’MELVENY & MYERS LLP                 920 North King Street


                                  3
400 South Hope Street, 18th Floor               Wilmington, DE 19801
Los Angeles, CA 90071                           (302) 651-7700
Tel: (213) 430-6000                             cottrell@rlf.com
                                                ewing@rlf.com

                                                Attorneys for Defendant Advanced Micro
                                                Devices, Inc.

                                                RICHARDS, LAYTON & FINGER, P.A.
OF COUNSEL:
                                                /s/ Christine D. Haynes
Chad S. Campbell                                Jeffrey L. Moyer (#3309)
Tyler R. Bowen                                  Christine D. Haynes (#4697)
PERKINS COIE LLP                                Tyler E. Cragg (#6398)
2901 North Central Avenue,                      One Rodney Square
Suite 2000 Phoenix, AZ 85012                    920 N. King Street
602-351-8000                                    Wilmington, Delaware 19801
                                                (302) 651-7700
Theresa H. Nguyen                               moyer@rlf.com
PERKINS COIE LLP                                haynes@rlf.com
1201 Third Avenue, 49th Floor Seattle, WA       cragg@rlf.com
98101
206-359-8000                                    Attorneys for Defendant STMicroelectronics,
                                                Inc.
Philip Alcide Morin
Perkins Coie LLP
11452 El Camino Real, Suite 300
San Diego, CA 92130-2080
858-720-5700
                                                MORRIS, NICHOLS, ARSHT & TUNNELL
                                                LLP
OF COUNSEL:
                                                /s/ Jack B. Blumenfeld
Bijal Vakil                                     Jack B. Blumenfeld (#1014)
Eric E. Lancaster                               Brian P. Egan (#6227)
WHITE & CASE LLP                                1201 North Market Street
3000 El Camino Real                             P.O. Box 1347
2 Palo Alto Square, Suite 900                   Wilmington, DE 19899
Palo Alto, CA 94306-2109                        (302) 658-9200
(650) 213-0300                                  jblumenfeld@mnat.com
                                                began@mnat.com

                                                Attorneys for Defendants Marvell Technology
                                                Group Ltd., Marvell International Ltd.,
                                                Marvell Asia Pte Ltd. and Marvell
                                                Semiconductor, Inc.


                                            4
Dated: December 23, 2020




                           5
